Mr. Justice Sharswood
delivered the opinion of the court,
This was a bill filed in this court, and decided at Nisi Prius, by the complainants, as taxpayers of the city of Philadelphia, charging that the ordinance passed by the city councils, and approved by the mayor, September 17th 1873, entitled “An ordinance to approve the award of the contract, and the contract and sureties for the graduation and masonry for a bridge over the river Schuylkill at Fairmount, and to make an additional appropriation therefor,” is invalid, as being in violation of the Acts of Assembly of April 21st 1855, and May 13th 1856, which were supplements to the act consolidating the city of Philadelphia, and that the respondents be enjoined from executing, carrying out, or issuing warrants in payment of said contract. To this bill the respondents demurred generally, and the decree of the court below was that the demurrer be sustained and the bill dismissed.
Those parts of the Act of April 21st 1855, Pamph. L. 264, which are relied on by the appellants, are the 20th and 21st sections, which provide, “ that no contract for the construction of any bridge to be paid for by the city shall become binding thereon without an ordinance therefor duly enacted; and no contract shall be made by the head of any department for work or materials for the city unless the contract and sureties be approved by the city solicitor and councils, that no appropriation shall be made of the moneys of the city without an ordinance therefor, expressing the objects thereof and the amount appropriated for such objects'; and that the mayor shall withhold his signature for all new constructions, as aforesaid, until all the interest accruing on the loans of the city, and the principal of those becoming due, and the ordinary and usual expenses of the city and the administration of justice in the courts shall be adequately provided for.”
It is contended that the ordinance in question was not duly *470enacted because it was in violation of the 38th section of the Consolidation Act of February 2d 1854, Pamph. L. 41, which provides that “ no debt shall be incurred or loans made by the said city without a contemporaneous appropriation of a sufficient annual income or tax exclusive of loans to pay the interest and sink the principal of such debt.”
We think it very plain, from reading the whole section from which this clause is taken, that it is applicable only to the funded debts or loans of the city. The section throughout relates to the consolidated city debt, and the concluding clause relied on is immediately preceded by the provision, “ there shall be annually raised by tax, in addition to the income of the corporation property, a sum sufficient to discharge the annual interest of the said consolidated city debt.”
As to any future increase of that debt, it was provided that it should be accompanied with such an appropriation of annual income (of corporation property) or tax as would be sufficient to pay the interest and sink the principal of such debt in thirty years. It was a very wise and salutary restriction upon the power of increasing the city debt. It is true that every contract which the city councils may make or may authorize to be made will generally eventuate in a debt. But surely it was not intended to enact that every such contract should be accompanied by such an appropriation. It is said, however, that there must either be an appropriation from moneys raised by taxation or from income actually in the treasury, or by a loan under the restrictions provided by the law. It is maintained then, that the appropriation in the ordinance in question, “ to be taken from a loan to be hereafter created,” is unlawful and renders the whole ordinance invalid. The contention is plausible ; but the fallacy lies in infecting the contract made by the ordinance with the vice of the appropriation. We may admit that the appropriation is invalid. Future councils may neglect or refuse to create the loan, or not recognise this appropriation as a binding claim upon it. But there is nothing in the Consolidation Act, or any of its supplements, which requires that there should be an actual appropriation contemporaneous with á contract made by the authority of councils, and not by the head of a department. “ No contract,” says the Act of 1855, “shall be made by the head of any department for work or materials for the city, unless for objects authorized by councils.” “ No debt or contract,” says the Act of 1858, “ hereafter incurred or made shall be binding upon the city of Philadelphia unless authorized by law or ordinance, and an appropriation sufficient to pay the same be previously made'by councils.” All these acts are to be construed together, and in that view it seems evident that these provisions were intended to prohibit any officer or head of department from incurring any debt or making any contract with*471out previous authority of law or ordinance, and without an appropriation.
That it cannot apply to the acts of the councils, to contracts directly authorized or made by ordinance, is evident from this consideration alone: that there must then be two ordinances: 1st. An ordinance authorizing councils to enter into the contract and making the appropriation; and 2d. An ordinance making or ratifying the contract. The legislature must certainly have considered that emergencies might arise requiring the immediate expenditure of large sums of money, either to restore what had been swept away by some destructive element, or to ward off some great impending calamity.
It did not mean that the hands of the councils should be tied in such cases until there was an amount of money in the treasury arising from income or taxation sufficient to meet it. Whoever makes a contract with the city upon the faith of a promise that it shall be paid out of a future loan runs the risk that the loan may never be legally authorized; that the money may never be obtained upon it, since it is clear that it could not be enforced by any proceeding in law or equity. That is no reason why a court of equity should interpose and stop the work. The consequences of such a defect of power in the city as that contended for by the appellants, might indeed be of the most serious character, and would of itself be a sufficient reason why a court of equity should not interfere.
The remaining grounds of the bill may he briefly disposed of. It is said that the contract here was not awarded to the lowest bidder in accordance with the 26th section of the Act of May 13th 1856. It is evident, we think, that the provisions of this section relate only to the usual annual supplies for the several departments: Murphy v. The City, 25 Leg. Int. 333; McLaughlin v. Kneass, 7 Phila. R. 634. The same remark applies to the provision of the 20th section of the Act of April 21st 1855, that the contract and sureties shall he approved by the city solicitor and councils. It is expressly for the case of contracts by the head of any department for work or materials. On the whole, we are of opinion that the demurrer was propei’ly sustained and the bill dismissed.
Decree affirmed, and appeal dismissed at the costs of the appellants.